Citation Nr: 1211893	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-35 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection bilateral hearing loss disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left thumb disability.

4.  Entitlement to service connection for right leg neuropathy, to include as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughters
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's service-connection claims for a bilateral hearing loss disability, right knee disability, right leg neuropathy and left thumb condition.  The Veteran disagreed with these determinations, and perfected an appeal as to all issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of right knee disability, right leg neuropathy, and left thumb condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

The evidence of record does not demonstrate that a relationship exists between the Veteran's current bilateral hearing loss disability and his active duty military service.





CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in active duty military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in August 2009 for the issues of service connection for a right leg disability, right knee disability, and bilateral hearing loss.  He received a VCAA notice letter for entitlement to service connection for his left thumb in September 2009.  The letters provided him with notice of the evidence necessary to substantiate his claims, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letters mailed in August and September of 2009.  Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's VA and private treatment records.  As will be discussed in further detail below, the Veteran's service treatment records were deemed "fire-related" and are unavailable for review.

In addition, an audiological examination was provided in March 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The reports of this examination reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examination reports included audiological testing of the Veteran, to include puretone threshold readings as well as speech recognition scores using the Maryland CNC test.  Furthermore, the examiners provided opinions addressing whether the Veteran's hearing loss was related to in-service noise exposure.  Also, an opinion by a VA audiologist is included in the file.  The VA audiologist reviewed the Veteran's claims file and March 2010 examination report before providing an opinion.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no reported evidence that has not been obtained.

In conclusion, because all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal.

Applicable laws and regulations

The Veteran is contending that service connection is warranted for bilateral hearing loss. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions involving what are generally recognized as diseases of a chronic nature, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for hearing loss in particular requires credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that the Veteran's service treatment records appear to have destroyed in a fire.  See the September 2009 Request/Response Information form [indicating that the Veteran's claim is "fire-related"].  A Formal Finding of Unavailability of Service Records was completed in February 2010.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

In essence, the Veteran contends he has a bilateral hearing loss disability was caused by acoustic trauma from firing M-1's and Carbine Rifles without hearing protection in service.  See the Veteran's August 2009 statement.  He also reported that his hearing loss was due to being attached to an Air Force Base in Okinawa. 
As noted above, in order to establish service connection for the claimed disorders, there must be (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

With respect to Shedden element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Audiometric testing at the March 2010 audiological examination demonstrated that the Veteran had puretone threshold values over 40 decibels in the right and left ear.  See the March 2010 QTC examination report, page 2; see also 38 C.F.R. § 3.385.  Accordingly, a current hearing loss disability is demonstrated by the record.  Shedden element (1) is therefore satisfied as to both issues.

With respect to Shedden element (2), in-service disease or injury, the Board notes that there are no service treatment records for review.  As stated earlier, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  The Veteran testified, and the Veteran's DD 214 corroborates, that the Veteran served as a cook in a Rifle Battalion during his military service.  During the October 2011 Board hearing, the Veteran testified that his hearing loss was due to hearing weapons fire during service.     

Although the Veteran's service treatment records are not available, the Veteran has stated that he did not complain or seek treatment for his hearing loss during service. See August 2010 Form 9.

The Board adds that there is no medical evidence of record demonstrating that the Veteran developed bilateral sensorineural hearing loss as defined by VA under 38 C.F.R. § 3.385 within his first year following his separation from service in March 1957.  As such, service-connection for hearing loss may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

Concerning in-service injury, the Veteran contends that his exposure to excessive noise from being near an Air Base as well as weapons fire.  See August 2009 and November 2009 Veteran's statement.  The Veteran is certainly competent to discuss whether or not he was exposed to loud noise.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Shedden element (2) is therefore satisfied as to both issues as well.

With respect to crucial Shedden element (3), nexus or relationship, the two medical opinions of record addressing the etiology of the Veteran's hearing loss disability are dated in March 2010 and September 2010.  In March 2010, the Veteran was afforded a fee-based examination.  The examiner noted that the Veteran was exposed to aircraft noise during service.  The examiner also noted that the Veteran worked for an aircraft manufacturer and was exposed to noise from machinery following service.  The examiner opined that it was more likely than not that the Veteran's hearing loss was due to factors other than military noise exposure.  In formulating this opinion, the examiner recognized the Veteran's proximity to an air strip, but found it doubtful that this would yield noise levels significant enough to produce hearing loss.  In addition, the examiner explained that the Veteran's hearing loss was relatively flat and therefore would not be consistent with a noise induced hearing loss.  

In September 2010, a VA audiologist reviewed the Veteran's claims file as well as the March 2010 examination report.  The VA audiologist stated that with contributory civilian noise exposure and aging factors as well as the mild nature of the hearing loss, it was less likely that the Veteran's current hearing loss was related to military noise exposure.  See September 2010 VA opinion, page 2.

There are no other medical opinions of record contrary to those included in the March 2010 fee-based report and September 2010 VA report.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions of the March 2010 examiner or the September 2010 VA audiologist; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].  

As noted above, under § 3.303(b), an alternative method of establishing the third element of Shedden is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Veteran testified that he was unsure when his hearing loss first began.  He stated that it had at least been 15 years.  See October 2011 hearing transcript, page 11.  The Veteran's daughter submitted a statement noting that the Veteran had always had difficulty hearing.  See October 2010 Veteran's daughter's statement.  The Veteran's daughter's statements are limited in probative value as she was born after the Veteran was discharged from the military.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.          See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"].  

As noted above, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ["[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"].

With regard to the Veteran's assertions of continuity of hearing loss symptomatology since service, the Board finds that such assertions are competent, but not credible.  Significantly, the Veteran's August 2010 assertions of in-service onset are inconsistent with the Veteran's most recent testimony that he was unsure when his hearing loss began and only recently sought treatment in 2010.  See Caluza v. Brown, 7 Vet. App. 498 (1995) [in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran]; see also the Veteran's August 2010 Form 9.   

The Veteran's absence of hearing loss complaints, both in-service and for decades after his separation, also weighs against a finding of continuity.  See Buchanan, 451 F.3d at 1337 [The Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  

In light of the Veteran's conflicting histories as to the date of onset for his hearing loss, the absence of complaint or treatment for any hearing problems in-service or for multiple decades thereafter, his history of post-service occupational noise exposure coupled with the March 2010 audiologist and September 2010 VA audiologist's negative nexus opinions, and the Veteran's potential bias, the Board is unable to afford the Veteran's statements any probative value with respect to the question of whether there has been a continuity of hearing loss symptomatology since service.  See Caluza, supra.

Thus, no credible evidence of record, lay or medical, supports a finding of continuity of hearing loss symptomatology since the Veteran's separation from service in 1957.  Accordingly, Shedden element (3), relationship or nexus, has not been satisfied, and the Veteran's service-connection claim fails on this basis alone.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

Service connection for a bilateral hearing loss disability is denied.


REMAND

After having carefully considered the matters, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claims for left thumb condition, right knee disability and neuropathy of the right leg must be remanded for further evidentiary development. 

In essence, the Veteran contends that his current right knee disability and right leg neuropathy are related to an injury he sustained in service.  He testified that he fell and injured his knee in service.  His knee was wrapped with a bandage by a medic.  The medical evidence of record does in fact show that the Veteran has a current diagnosis of polyneuropathy of the lower extremities.  See March 2011 VA outpatient treatment record.   

The Veteran's service treatment records are fire-related, but the Veteran's statements regarding his in-service injury to his knee have been consistent throughout the appeal.  The Board finds the Veteran's statements credible. 

The Veteran testified that he cut off part of his thumb while working as a cook during his military service.  His daughter also stated that the Veteran told her how he did not have feeling at the tip of his thumb due to his injury in service.  See daughter's statement, October 2010.

As noted above, the Veteran's service treatment records are "fire-related" and missing from the file.  The Veteran's statements regarding his in-service injury to his thumb have been consistent throughout the appeal and Board finds his statements to be credible.

The Veteran has not been provided a VA examination to determine the etiology of his left thumb condition, his right leg and right knee disabilities.  See Charles v. Principi, 16 Vet. App. 370   (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits Administration  (VBA) for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his right knee, neuropathy of the right leg and thumb disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records dated subsequent to May 2011.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2.  VBA should then schedule the Veteran for a physical examination to determine the nature and etiology of his left thumb, right knee and right leg neuropathy disabilities.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  After examination of the Veteran and review of all pertinent medical records, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not that (i.e. probability of 50 percent or greater) the Veteran's left thumb, right knee and right leg neuropathy disabilities had their onset in, or is otherwise related to the Veteran's active duty military service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms in service and that the Veteran's reports must be considered.  The rationale for any opinions should also be provided.

The examiner should specifically comment upon the Veteran's assertions that he accidently sliced the tip of his thumb off with a knife during service and that he injured his right knee during service.  

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to cite to the relevant evidence considered in providing the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this, and explain in detail why an opinion cannot be made without speculating. 

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's service-connection claims.  If the claims are denied, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


